Citation Nr: 0414555	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran was awarded service connection for anxiety 
disorder, not otherwise specified, in a rating decision of 
May 2002, which determined that the veteran's disability was 
10 percent disabling from January 29, 2001.  The veteran 
disagrees with the rating of 10 percent disabling, and has 
appealed.  The VA examination on which the evaluation was 
based was given in September 2001.  Of record are treatment 
records from the VA Medical Center (VAMC) in Cleveland, Ohio 
for the period March 2000 through April 2003, which provide a 
confused picture regarding the veteran's present symptoms and 
condition.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the 
veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the severity of his 
service-connected anxiety disorder.  
Psychological testing should be 
conducted with a view toward 
determining the severity of 
symptoms.  The claims files must be 
made available to and reviewed by 
the psychiatrist.  All findings 
necessary to apply the rating 
criteria found at 38 C.F.R. § 4.130 
(2003) should be made.

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  Consideration should be 
given to whether an award of any 
staged rating is warranted from 
January 29, 2001.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

